


110 HR 6724 IH: Drill Offshore to Pay Less

U.S. House of Representatives
2008-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6724
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2008
			Mr. Cantor (for
			 himself, Mrs. Drake, and
			 Mr. Wittman of Virginia) introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources, and in addition to the Committee on
			 Transportation and
			 Infrastructure, for a period to be subsequently determined by
			 the Speaker, in each case for consideration of such provisions as fall within
			 the jurisdiction of the committee concerned
		
		A BILL
		To terminate prohibitions on expenditures for, and
		  withdrawals from, offshore oil and gas leasing off the coast of Virginia, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Drill Offshore to Pay Less
			 Act.
		2.Termination of
			 prohibitions on expenditures for, and withdrawals from, offshore oil and gas
			 leasing off the coast of Virginia
			(a)Prohibitions on
			 expendituresExcept as
			 provided in subsection (c), all provisions of Federal law that prohibit the
			 expenditure of appropriated funds to conduct oil and natural gas leasing and
			 preleasing activities shall have no force or effect with respect to any area of
			 the Outer Continental Shelf off the coast of Virginia.
			(b)WithdrawalsExcept as provided in subsection (c), all
			 withdrawals of Federal submerged lands of the Outer Continental Shelf off the
			 coast of Virginia from leasing, including withdrawals by the President under
			 the authority of section 12(a) of the Outer Continental Shelf Lands Act (43
			 U.S.C. 1341(a)), are hereby revoked and are no longer in effect with respect to
			 the leasing of areas for exploration for, and development and production of,
			 oil and natural gas.
			(c)Areas within 50
			 miles of the coastlineSubsections (a) and (b) shall not apply
			 with respect to any area of the Outer Continental Shelf located less than 50
			 miles from the coastline of the United States.
			3.State request for
			 leasing requiredAny area of
			 the Outer Continental Shelf off the coast of Virginia shall not be available
			 for leasing for exploration for, or the development or production of, oil or
			 natural gas unless the Governor of Virginia, with the concurrence of the
			 Virginia State legislature, has submitted to the Secretary of the Interior a
			 request that the Secretary make such area available for such leasing.
		4.Protection of
			 fish and wildlife, habitat, subsistence resources, and the
			 environmentThe Secretary of
			 the Interior shall take such actions as are necessary to ensure that oil and
			 gas exploration, development, and production activities under Federal leases of
			 areas that are off the coast of Virginia will result in no significant adverse
			 effect on fish and wildlife, their habitat, subsistence resources, and the
			 environment, including by requiring the application of the best commercially
			 available technology for oil and gas exploration, development, and production
			 to all such activities in a manner that ensures the receipt by the public of
			 the fair market value of the mineral resources that are subject to such
			 leases.
		5.Use of
			 revenues
			(a)In
			 generalAmounts received by
			 the United States in the form of bonus bids, rents, and royalties for oil and
			 gas leases for areas of the Outer Continental Shelf off the coast of Virginia
			 issued after the date of the enactment of this Act shall be deposited into a
			 separate account in the Treasury and available for use in accordance with this
			 section.
			(b)AllocationOf
			 the amount deposited under this section each fiscal year—
				(1)20 percent shall be deposited in a separate
			 account in the Treasury that shall be administered by the Secretary of the
			 Treasury and available to mitigate any environmental damages that occur as a
			 result of exploration, development, or production of oil and gas under leases
			 for areas of the Outer Continental Shelf off the coast of Virginia, including
			 damage caused by human error or natural disasters; and
				(2)80 percent shall be paid by the Secretary
			 of the Treasury to the State of Virginia to administer cleanup of the
			 Chesapeake Bay and watersheds in Virginia.
				6.Limitation on
			 conflict with military operationsNo person may engage in any exploration,
			 development, or production of oil or natural gas off the coast of Virginia that
			 would conflict with any military operation, as determined by the Secretary of
			 Defense.
		7.Off the coast of
			 Virginia definedFor purposes
			 of this Act—
			(1)subject to
			 paragraph (2), the term off the coast of Virginia means the area
			 for which the laws of the State of Virginia are declared to be the law of the
			 United States under section 4(a)(2)(A) of the Outer Continental Shelf Lands Act
			 (43 U.S.C. 1333(a)(2)(A)); and
			(2)the extended
			 boundaries referred to in that section are deemed for purposes of paragraph (1)
			 to be as indicated on the map entitled Atlantic OCS Region State
			 Adjacent Zones and OCS Planning Areas, dated September 2005 and on file
			 in the Office of the Director, Minerals Management Service.
			
